       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.
12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14
       San Francisco CDC LLC, a                  Act; Unruh Civil Rights Act
15     Delaware Limited Liability Company
16               Defendants.
17
18         Plaintiff Brian Whitaker complains of San Francisco CDC LLC, a
19   Delaware Limited Liability Company; and alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. He is
23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
24   injury. He is a quadriplegic. He uses a wheelchair for mobility.
25     2. Defendant San Francisco CDC LLC owned InterContinental San
26   Francisco located at or about 888 Howard St, San Francisco, California,
27   between January 2021 and March 2021.
28     3. Defendant San Francisco CDC LLC owns InterContinental San


                                            1

     Complaint
       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 2 of 8




1    Francisco (“Hotel”) located at or about 888 Howard St, San Francisco,
2    California, currently.
3      4. Plaintiff does not know the true names of Defendants, their business
4    capacities, their ownership connection to the property and business, or their
5    relative responsibilities in causing the access violations herein complained of,
6    and alleges a joint venture and common enterprise by all such Defendants.
7    Plaintiff is informed and believes that each of the Defendants herein is
8    responsible in some capacity for the events herein alleged, or is a necessary
9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of the Defendants
11   are ascertained.
12
13     JURISDICTION & VENUE:
14     5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     8. Plaintiff went to the Hotel in January 2021 with the intention to avail
27   himself of its goods or services and to assess the business for compliance with
28   the disability access laws. Not only did Plaintiff personally encounter the


                                               2

     Complaint
       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 3 of 8




1    unlawful barriers in January 2021, he wanted to return and patronize the
2    business but was specifically deterred subsequent to his original visit due to his
3    actual personal knowledge of the barriers gleaned from his encounter with
4    them.
5      9. The Hotel is a facility open to the public, a place of public
6    accommodation, and a business establishment.
7      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
8    to provide wheelchair accessible transaction counters in conformance with the
9    ADA Standards as it relates to wheelchair users like the plaintiff.
10     11. The Hotel provides transaction counters to its customers but fails to
11   provide any wheelchair accessible transaction counters.
12     12. A problem that plaintiff encountered is that the transaction counter was
13   too high. While there was a lowered section of counter, the plaintiff was helped
14   at the higher counter during his transaction. The plaintiff was helped at the
15   higher counter because the point-of-sale machine did not reach the lowered
16   counter. The manager on duty told the plaintiff that she would escalate his
17   issue to her superiors. Unfortunately, that did not help plaintiff who had to
18   conduct his transaction at the higher counter, which was about 48 inches in
19   height.
20     13. When plaintiff’s investigator returned in April 2021 to investigate, the
21   point-of-sale machine was still located at the higher counter and the point-of-
22   sale machine still could not reach the lowered counter.
23     14. Plaintiff believes that there are other features of the transaction
24   counters that likely fail to comply with the ADA Standards and seeks to have
25   fully compliant transaction counters for wheelchair users.
26     15. On information and belief, the defendants currently fail to provide
27   wheelchair accessible transaction counters.
28     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff


                                             3

     Complaint
       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 4 of 8




1    personally encountered these barriers.
2      17. As a wheelchair user, the plaintiff benefits from and is entitled to use
3    wheelchair accessible facilities. By failing to provide accessible facilities, the
4    defendants denied the plaintiff full and equal access.
5      18. The failure to provide accessible facilities created difficulty and
6    discomfort for the Plaintiff.
7      19. The defendants have failed to maintain in working and useable
8    conditions those features required to provide ready access to persons with
9    disabilities.
10     20. The barriers identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the
12   Department of Justice as presumably readily achievable to remove and, in fact,
13   these barriers are readily achievable to remove. Moreover, there are numerous
14   alternative accommodations that could be made to provide a greater level of
15   access if complete removal were not achievable.
16     21. Plaintiff will return to the Hotel to avail himself of its goods or services
17   and to determine compliance with the disability access laws once it is
18   represented to him that the Hotel and its facilities are accessible. Plaintiff is
19   currently deterred from doing so because of his knowledge of the existing
20   barriers and his uncertainty about the existence of yet other barriers on the
21   site. If the barriers are not removed, the plaintiff will face unlawful and
22   discriminatory barriers again.
23     22. Given the obvious and blatant nature of the barriers and violations
24   alleged herein, the plaintiff alleges, on information and belief, that there are
25   other violations and barriers on the site that relate to his disability. Plaintiff will
26   amend the complaint, to provide proper notice regarding the scope of this
27   lawsuit, once he conducts a site inspection. However, please be on notice that
28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                               4

     Complaint
       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 5 of 8




1    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
2    encounters one barrier at a site, he can sue to have all barriers that relate to his
3    disability removed regardless of whether he personally encountered them).
4
5    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
6    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
7    Defendants.) (42 U.S.C. section 12101, et seq.)
8      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
9    again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11     24. Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods and services of any
13   place of public accommodation is offered on a full and equal basis by anyone
14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15   § 12182(a). Discrimination is defined, inter alia, as follows:
16            a. A failure to make reasonable modifications in policies, practices,
17                or procedures, when such modifications are necessary to afford
18                goods,     services,   facilities,   privileges,    advantages,     or
19                accommodations to individuals with disabilities, unless the
20                accommodation would work a fundamental alteration of those
21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22            b. A failure to remove architectural barriers where such removal is
23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                defined by reference to the ADA Standards.
25            c. A failure to make alterations in such a manner that, to the
26                maximum extent feasible, the altered portions of the facility are
27                readily accessible to and usable by individuals with disabilities,
28                including individuals who use wheelchairs or to ensure that, to the


                                              5

     Complaint
       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 6 of 8




1                 maximum extent feasible, the path of travel to the altered area and
2                 the bathrooms, telephones, and drinking fountains serving the
3                 altered area, are readily accessible to and usable by individuals
4                 with disabilities. 42 U.S.C. § 12183(a)(2).
5      25. When a business provides facilities such as transaction counters, it must
6    provide accessible transaction counters.
7      26. Here, accessible transaction counters have not been provided in
8    conformance with the ADA Standards.
9      27. The Safe Harbor provisions of the 2010 Standards are not applicable
10   here because the conditions challenged in this lawsuit do not comply with the
11   1991 Standards.
12     28. A public accommodation must maintain in operable working condition
13   those features of its facilities and equipment that are required to be readily
14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15     29. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21     30. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     31. The Unruh Act provides that a violation of the ADA is a violation of the


                                              6

     Complaint
       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 7 of 8




1    Unruh Act. Cal. Civ. Code, § 51(f).
2       32. Defendants’ acts and omissions, as herein alleged, have violated the
3    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
4    rights to full and equal use of the accommodations, advantages, facilities,
5    privileges, or services offered.
6       33. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
7    discomfort or embarrassment for the plaintiff, the defendants are also each
8    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
9    (c).)
10
11             PRAYER:
12             Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14           1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18           2. For equitable nominal damages for violation of the ADA. See
19   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
20   and any other equitable relief the Court sees fit to grant.
21           3. Damages under the Unruh Civil Rights Act, which provides for actual
22   damages and a statutory minimum of $4,000 for each offense.
23           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
24   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
25
26
27
28


                                                7

     Complaint
       Case 4:21-cv-02616-KAW Document 1 Filed 04/12/21 Page 8 of 8



     Dated: April 9, 2021         CENTER FOR DISABILITY ACCESS
1
2
3                                 By: _______________________
4                                       Amanda Seabock, Esq.
                                        Attorney for plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
